Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claims 1-20 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Gulick et al. (US No. 6,998,870) in view of Pang et al. (US Pub No. 2013/0151813).
In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is consistent with the recited goals of the claims, and then applying the best available art.
In regard to claim 1, Gulick et al. disclose a method of signal bridging using an unpopulated processor interconnect, the method comprising: communicatively coupling an apparatus to a plurality of first signal paths between a (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Gulick discloses the embodiment shown illustrates and exemplary connection between processor 10 and I/O node 50. Processor 10 may include a plurality of pins, which may be electrically coupled to processor socket 11 through signal traces on a PCB (represented here by the arrow). I/O node 50 may also be coupled to processor socket 11 by a plurality of signal traces on a PCB. A bridging circuit may be placed in processor socket 11. The bridging circuit may also include a plurality of signal lines/traces. The signal lines/traces of the bridging circuit placed in processor socket 11 may couple the signal traces from processor 10 to the signal traces from I/O node 50. Thus, with a bridging circuit present in processor socket 11, processor 10 may communicate with I/O node 50.  See col. 5, lines 23-53);

    PNG
    media_image1.png
    700
    541
    media_image1.png
    Greyscale

communicatively coupling the apparatus to a plurality of second signal paths between the processor interconnect and a peripheral interface of the circuit board (in Gulick, the connection between processor 10 and I/O node 50. Processor 10 may include a plurality of pins, which may be electrically coupled to processor socket 11 through signal traces on a PCB (represented here by the arrow). I/O node 50 may also be coupled to processor socket 11 by a plurality of signal traces on a PCB.  See col. 5, lines 23-53); and communicatively coupling the BSP to the peripheral interface via one or more third signal paths in the apparatus (in Gulick, two exemplary circuit traces are shown in bridging circuit 13. The exemplary signal traces may be representative of circuit traces that may be used to couple processor 10 to I/O node 50 for the computer systems of FIGS. 1 and 2. In the embodiment shown, the circuit traces of bridging circuit 13 include compensated and uncompensated portions.  See figure 5, col. 7, line 64 through col. 8, line 12).  But Gulick et al. do not specifically disclose one of the processor is bootstrap processor.  However Pang et al. disclose a switch that switches between two processors and one of the processor is bootstrap processor (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Pang discloses the first CPU 10 is used as a bootstrap processor (BSP), whose priority is higher than the second CPU 20. The first CPU 10 includes an identification pin SKT. When the first CPU 10 is installed on the motherboard 220, the identification pin SKT outputs an identification signal CPU1-skt.  See para 12-15).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Pang et al. into the teachings of Gulick et al. because each of Pang et al. and Gulick et al. teach the bandwidth of the I/O system. Pang et al. and Gulick et al. are both attempting to prevent the potential loss of the I/O bandwidth and also the impedance matching. Further, a person of ordinary skill in the art would have been motivated to combine Pang et al. with Gulick et al. because combining the prior art elements of Pang et al. with Gulick et al. according to known methods would have yielded predictable results, using the techniques of Pang et al. would have improved Gulick et al. in the same way, and applying the techniques of Pang et al. to improve Gulick et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to provide maximum adaptability to different I/O configurations in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143].
In regard to claims 2, 9, 16, Gulick et al. disclose wherein the apparatus comprises a printed circuit board and the one or more third signal paths each comprise a conductive trace (in Gulick, Each of signal traces 21 and 23, as well as the signal traces in bridging circuit 13, may be modeled as a group of interconnected unit impedances (i.e. impedance per unit length, or AZ). Each unit impedance may include a series inductance and a parallel capacitance. The series inductance and parallel capacitance represent parasitic inductances and capacitances that may occur in the signal traces.  See col. 6, lines 28-62).
In regard to claims 3, 10, Gulick et al. disclose wherein the apparatus is configured to communicatively couple the interface when installed in the processor interconnect of the circuit board (in Gulick, Processor 10 may include a plurality of pins, which may be electrically coupled to processor socket 11 through signal traces on a PCB (represented here by the arrow). I/O node 50 may also be coupled to processor socket 11 by a plurality of signal traces on a PCB. A bridging circuit may be placed in processor socket 11. The bridging circuit may also include a plurality of signal lines/traces. The signal lines/traces of the bridging circuit placed in processor socket 11 may couple the signal traces from processor 10 to the signal traces from I/O node 50. Thus, with a bridging circuit present in processor socket 11, processor 10 may communicate with I/O node 50.  See col. 5, lines 23-53).
In regard to claims 4, 11, 17, Gulick et al. disclose wherein the apparatus comprises one or more other peripheral interfaces, and the method further comprises communicatively coupling the one or more other peripheral interfaces to the processor (in Gulick, the I/O nodes coupled to processor 10A, other I/O nodes may also be present in the computer system. A serially coupled chain of I/O nodes may be coupled to each of the one or more of processors 10B 10D in a manner similar to that in which I/O nodes 20 40 are coupled to processor 10A. In some embodiments, a processor may not be implemented in the location to which the additional I/O nodes are coupled. In such embodiments, the I/O nodes may be indirectly coupled to a processor through a bridging circuit.  See col. 5, lines 13-40).
	In regard to claims 5, 12, 18, Gulick et al. disclose wherein the apparatus comprises one or more embedded peripheral devices, and the method further comprises communicatively coupling the one or more embedded peripheral devices to the (in Gulick, the I/O nodes coupled to processor 10A, other I/O nodes may also be present in the computer system. A serially coupled chain of I/O nodes may be coupled to each of the one or more of processors 10B 10D in a manner similar to that in which I/O nodes 20 40 are coupled to processor 10A. In some embodiments, a processor may not be implemented in the location to which the additional I/O nodes are coupled. In such embodiments, the I/O nodes may be indirectly coupled to a processor through a bridging circuit.  See col. 5, lines 13-40).
In regard to claims 6, 13, 19, Gulick et al. disclose even though Gulick et al. or Pang et al. do not disclose terminating, via one or more signal terminators of the apparatus, one or more of the first signal paths, however it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have the terminating, via one or more signal terminators of the apparatus, one or more of the first signal paths to be considered as being slight constructional changes as Gulick reference is disclosing a bridging circuit comprising a various components in figures 9 and 10.
In regard to claims 7, 14, 20, Gulick et al. disclose even though Gulick et al. or Pang et al. do not disclose communicatively coupling, via one or more loopback connections of the apparatus, two or more of the first signal paths, however it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have the communicatively coupling, via one or more loopback connections of the apparatus, two or more of the first signal paths to be considered as being slight constructional changes as Gulick reference is disclosing a bridging circuit comprising a various components in figures 9 and 10.
In regard to claim 8, Gulick et al. disclose an apparatus for signal bridging using an unpopulated processor interconnect, the apparatus configured to perform steps comprising: communicatively coupling the apparatus to a plurality of first signal paths between a (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Gulick discloses the embodiment shown illustrates and exemplary connection between processor 10 and I/O node 50. Processor 10 may include a plurality of pins, which may be electrically coupled to processor socket 11 through signal traces on a PCB (represented here by the arrow). I/O node 50 may also be coupled to processor socket 11 by a plurality of signal traces on a PCB. A bridging circuit may be placed in processor socket 11. The bridging circuit may also include a plurality of signal lines/traces. The signal lines/traces of the bridging circuit placed in processor socket 11 may couple the signal traces from processor 10 to the signal traces from I/O node 50. Thus, with a bridging circuit present in processor socket 11, processor 10 may communicate with I/O node 50.  See col. 5, lines 23-53);

    PNG
    media_image1.png
    700
    541
    media_image1.png
    Greyscale

communicatively coupling the apparatus to a plurality of second signal paths between the processor interconnect and a peripheral interface of the circuit board; and communicatively coupling the processor (in Gulick, the connection between processor 10 and I/O node 50. Processor 10 may include a plurality of pins, which may be electrically coupled to processor socket 11 through signal traces on a PCB (represented here by the arrow). I/O node 50 may also be coupled to processor socket 11 by a plurality of signal traces on a PCB.  See col. 5, lines 23-53); and communicatively coupling the BSP to the peripheral interface via one or more third signal paths in the apparatus (in Gulick, two exemplary circuit traces are shown in bridging circuit 13. The exemplary signal traces may be representative of circuit traces that may be used to couple processor 10 to I/O node 50 for the computer systems of FIGS. 1 and 2. In the embodiment shown, the circuit traces of bridging circuit 13 include compensated and uncompensated portions.  See figure 5, col. 7, line 64 through col. 8, line 12).  But Gulick et al. do not specifically disclose one of the processor is bootstrap processor.  However Pang et al. disclose a switch that switches between two processors and one of the processor is bootstrap processor (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Pang discloses the first CPU 10 is used as a bootstrap processor (BSP), whose priority is higher than the second CPU 20. The first CPU 10 includes an identification pin SKT. When the first CPU 10 is installed on the motherboard 220, the identification pin SKT outputs an identification signal CPU1-skt.  See para 12-15).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Pang et al. into the teachings of Gulick et al. because each of Pang et al. and Gulick et al. teach the bandwidth of the I/O system. Pang et al. and Gulick et al. are both attempting to prevent the potential loss of the I/O bandwidth and also the impedance matching. Further, a person of ordinary skill in the art would have been motivated to combine Pang et al. with Gulick et al. because combining the prior art elements of Pang et al. with Gulick et al. according to known methods would have yielded predictable results, using the techniques of Pang et al. would have improved Gulick et al. in the same way, and applying the techniques of Pang et al. to improve Gulick et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to provide maximum adaptability to different I/O configurations in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143].
In regard to claim 15, Gulick et al. disclose a circuit board for signal bridging using an unpopulated processor interconnect, comprising: a bootstrap processor; a peripheral interface; a processor interconnect; and an apparatus installed in the processor interconnect, the apparatus comprising: communicatively coupling the apparatus to a plurality of first signal paths between a bootstrap processor (BSP) and a processor interconnect of a circuit board (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Gulick discloses the embodiment shown illustrates and exemplary connection between processor 10 and I/O node 50. Processor 10 may include a plurality of pins, which may be electrically coupled to processor socket 11 through signal traces on a PCB (represented here by the arrow). I/O node 50 may also be coupled to processor socket 11 by a plurality of signal traces on a PCB. A bridging circuit may be placed in processor socket 11. The bridging circuit may also include a plurality of signal lines/traces. The signal lines/traces of the bridging circuit placed in processor socket 11 may couple the signal traces from processor 10 to the signal traces from I/O node 50. Thus, with a bridging circuit present in processor socket 11, processor 10 may communicate with I/O node 50.  See col. 5, lines 23-53);

    PNG
    media_image1.png
    700
    541
    media_image1.png
    Greyscale

communicatively coupling the apparatus to a plurality of second signal paths between the processor interconnect and a peripheral interface of the circuit board; and communicatively coupling the BSP to the peripheral interface via one or more third signal paths in the apparatus communicatively coupling the apparatus to a plurality of second signal paths between the processor interconnect and a peripheral interface of the circuit board (in Gulick, the connection between processor 10 and I/O node 50. Processor 10 may include a plurality of pins, which may be electrically coupled to processor socket 11 through signal traces on a PCB (represented here by the arrow). I/O node 50 may also be coupled to processor socket 11 by a plurality of signal traces on a PCB.  See col. 5, lines 23-53); and communicatively coupling the BSP to the peripheral interface via one or more third signal paths in the apparatus (in Gulick, two exemplary circuit traces are shown in bridging circuit 13. The exemplary signal traces may be representative of circuit traces that may be used to couple processor 10 to I/O node 50 for the computer systems of FIGS. 1 and 2. In the embodiment shown, the circuit traces of bridging circuit 13 include compensated and uncompensated portions.  See figure 5, col. 7, line 64 through col. 8, line 12).  But Gulick et al. do not specifically disclose one of the processor is bootstrap processor.  However Pang et al. disclose a switch that switches between two processors and one of the processor is bootstrap processor (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Pang discloses the first CPU 10 is used as a bootstrap processor (BSP), whose priority is higher than the second CPU 20. The first CPU 10 includes an identification pin SKT. When the first CPU 10 is installed on the motherboard 220, the identification pin SKT outputs an identification signal CPU1-skt.  See para 12-15).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Pang et al. into the teachings of Gulick et al. because each of Pang et al. and Gulick et al. teach the bandwidth of the I/O system. Pang et al. and Gulick et al. are both attempting to prevent the potential loss of the I/O bandwidth and also the impedance matching. Further, a person of ordinary skill in the art would have been motivated to combine Pang et al. with Gulick et al. because combining the prior art elements of Pang et al. with Gulick et al. according to known methods would have yielded predictable results, using the techniques of Pang et al. would have improved Gulick et al. in the same way, and applying the techniques of Pang et al. to improve Gulick et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to provide maximum adaptability to different I/O configurations in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143].

Examiner's note:

Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
 	All claims are rejected.
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Hu et al. (US No. 8,681,510) disclose a circuit board.
Wheeler et al. (US No. 8,001,310) disclose a scalable computer node having an expansion module that is socket-compatible with a CPU.
Aditya et al. (US No. 7,596,650) disclose an increasing availability of I/O interconnections in a system.
Butcher et al. (US No. 10,360,167) disclose a systems and methods for using a bus exchange switch to control processor affinity.
Tripathy et al. (US No. 11,334,512) disclose a peripheral access control for secondary communication channels in power management integrated circuits.
Hsu et al. (US Pat No. 2012/0102308) disclose a bootstrap-system for dual CPUs
Lambert et al. (US Pub No. 2021/0081214) disclose an adjusting a processing state of an HIS from multi-socket mode to multi-single socket mode.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186